UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number333-150483 Noble Medical Technologies, Inc. (Name of small business issuer in its charter) Delaware 20-0587718 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4430 Noble Avenue – Apartment 201 Sherman Oaks, CA 91403 (Address of Principal Executive Offices) 310-498-0778 (Issuer's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 4,188,000 shares of common stock, par value $.0001 per share, as of June 16, 2008. Transitional Small Business Disclosure Format (Check one). YES o NO x NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) June 30, 2008 INDEX TO FINANCIAL STATEMENTS ContentsPage(s) Balance Sheets at June 30, 2008 ( Unaudited) and December 31, 2007 F-2 Statements of Operations for the Three and Six Months Ended June 30, 2008 (Unaudited) and for the Period from July 25, 2007 (Inception) through June 30, 2008 (Unaudited) F-3 Statement of Stockholders’ Equity (Deficit) for the Period from July 25, 2007 (Inception) through June 30, 2008 (Unaudited) F-4 Statement of Cash Flows for the Six Months Ended June 30, 2008 (Unaudited) and for the Period from July 25, 2007 (Inception) through June 30, 2008 (Unaudited) F-5 Notes to the Financial Statements (Unaudited) F-6 to F-9 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS June 30, 2008 December 31, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 371 $ 2,093 Total Current Assets 371 2,093 Total Assets $ 371 $ 2,093 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accrued expenses $ 9,000 $ 28,200 Total Current Liabilities 9,000 28,200 STOCKHOLDERS' DEFICIT: Preferred stock at $0.0001 par value: 1,000,000 shares authorized, none issued or outstanding - - Common stock at $0.0001 par value: 20,000,000 shares authorized, 4,188,000 and 4,008,000 shares issued and outstanding, respectively 419 401 Additional paid-in capital 46,581 1,599 Deficit accumulated during the development stage (55,629 ) (28,107 ) Total Stockholders' Deficit (8,629 ) (26,107 ) Total Liabilities and Stockholders' Equity (Deficit) $ 371 $ 2,093 See accompanying notes to the financial statements. F-2 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the Period from For the Three Months For the Six Months July 25, 2007 Ended Ended (Inception) through June 30, 2008 June 30, 2008 June 30, 2008 OPERATING EXPENSES: Professional fees $ 14,750 $ 16,750 $ 44,850 General and administrative expenses 3,382 10,772 10,779 Total operating expenses 18,132 27,522 55,629 LOSS FROM OPERATIONS (18,132) (27,522) (55,629) INCOME TAXES - - - NET LOSS $ (18,132) $ (27,522) $ (55,629) NET LOSS PER COMMON SHARE - BASIC AND DILUTED: $ (0.00) $ (0.01) $ (0.01) Weighted Common Shares Outstanding - basic and diluted 4,185,011 4,125,253 4,068,856 See accompanying notes to the financial statements. F-3 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT For the Period from July 25, 2007 (Inception) through June 30, 2008 (UNAUDITED) Common Stock, $0.001 Par Value Additional Deficit accumulated Total Number of Paid-in During the Stockholders' Shares Amount Capital Development Stage Equity (Deficit) Balance, July 25, 2007 - $ - $ - $ - $ - Issuance of common stock tofounders 4,000,000 400 (400 ) - Issuance of common stock for cash 8,000 1 1,999 2,000 July through December 2007 at $0.25 per share Net loss (28,107 ) (28,107 ) Balance, December 31, 2007 4,008,000 401 1,599 (28,107 ) (26,107 ) Issuance of common stock for cash 180,000 18 44,982 45,000 January through April 17, 2008 at $0.25 per share Net loss (27,522 ) (27,522 ) Balance, June 30, 2008 4,188,000 $ 419 $ 46,581 $ (55,629 ) $ (8,629 ) See accompanying notes to the financial statements. F-4 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Period from For the Six Months July 25, 2007 Ended (Inception) through June 30, 2008 June 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (27,522) $ (55,629) Adjustments to reconcile net loss to net cash used in operating activities Changes in operating assets and liabilities: Accrued expenses (19,200) 9,000 NET CASH USED IN OPERATING ACTIVITIES (46,722) (46,629) CASH FLOWS FROM FINANCING ACTIVITIES: Sale of common stock 45,000 47,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 45,000 47,000 NET CHANGE IN CASH (1,722) 371 Cash at beginning of period 2,093 - Cash at end of period $ 371 $ 371 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ - $ - Taxes paid $ - $ - See accompanying notes to the financial statements. F-5 NOBLE MEDICAL TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) Notes to the Financial Statements June 30, (Unaudited) NOTE 1 - ORGANIZATION AND OPERATIONS Noble Medical Technologies, Inc. (a development stage company) (“Noble Medical” or the “Company”) was incorporated on July 25, 2007 under the laws of the State of Delaware.A substantial portion of the Company’s activities has involved developing a business plan and establishing contacts and visibility in the marketplace and the Company has not generated any revenue to date. The Company plans to engage in developing and marketing enhancements to electrocardiogram (“EKG”) equipment that will be directed towards medical technicians at hospitals and other locations where “EKG” equipment is used. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying unaudited financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods have been included.These financial statements should be read in conjunction with the financial statements of the
